Exhibit 10.13

FRAMEWORK AGREEMENT

ON

TRANSFER AND LEASEBACK OF INDUSTRIAL PREMISES

BETWEEN

OCLARO TECHNOLOGY (SHENZHEN) CO., LTD.

(“SELLER” AND “LESSEE”)

AND

SHENZHEN FANGDAO TECHNOLOGY CO., LTD.

(“BUYER” AND “LESSOR”)

MAY 15, 2012



--------------------------------------------------------------------------------

FRAMEWORK AGREEMENT

This “Framework Agreement on Transfer and Leaseback of Industrial Premises”
(hereinafter the “Agreement”) is entered into in Shenzhen, China on May 15th,
2012, between:

Party A: Oclaro Technology (Shenzhen) Co., Ltd.

Address: No.2 Fenghuang Road, Futian Bonded Zone, Shenzhen.

Legal Representative: JERRY JOHN TURIN

Party B: Shenzhen Fangdao Technology Co., Ltd.

Address: Room 210, 2nd Floor East, No.211 Tairan Building, Chegongmiao Industry
Zone, Futian District, Shenzhen.

Legal Representative: Luo Wenguang Authorized Representative: Liu Foci

(Party A and Party B shall be collectively referred to as the “Parties” and
individually the “Party”)

Whereas:

 

1. Party A legally owns the property rights of the relevant industrial premises
located in Futian Bonded Zone, Shenzhen (hereinafter the “Premises”). The
Premises specifically includes: (1) industrial premises on section AB1C2D of the
first floor and the third and fourth floor of Wanli Industry Building, with
Property Certificate number “ShenFangDiZi No.3000675817”; and (2) industrial
premises on the fifth, sixth and seventh floor of Wanli Industry Building, with
Property Certificate number “ShenFangDiZi No.3000675591”.

 

2. Party A agrees to transfer the Premises to Party B as it is and, after the
completion of the registration of the title transfer, leases back the Premises
from Party B for the agreed term; while Party B agrees to buy the Premises from
Party A and leases the Premises to Party A after the completion of the
registration of the title transfer.

 

3. Pursuant to the provisions of “Interim Measures on the Transfer of Industrial
Buildings in Shenzhen”, transfer of the Premises shall be carried out through
listing or other public means at Shenzhen Land and Property Exchange Center
(hereinafter the “Exchange Center”), otherwise there is a risk that the
registration of the title transfer may not be approved by Shenzhen Property
Right Registration Center (hereinafter the “Registration Center”). In this
regard, the Parties both acknowledge and understand that, in practice, in
certain cases, the Registration Center, based on specific circumstances of each
industrial buildings, handles the registration of the title transfer of
industrial buildings that are not transferred through listing but though direct
execution of “Shenzhen Property Sales Contract”; the Parties both agree to apply
for the registration of the title transfer of the Premises with the Registration
Center by directly executing “Shenzhen Second-Hand House Sales Contract (2011
Sample Text)”, and if the registration procedures of the title transfer cannot
be completed within the agreed term, then the Agreement shall be dealt with in
accordance with the agreed methods in the Agreement.

 

2



--------------------------------------------------------------------------------

Therefore, after amicable discussions in unanimity, the Parties hereby reach the
following framework agreement in respect of the transfer and leaseback of the
Premises for mutual compliance.

Article 1 Transfer of the Premises

 

1.1 Party A shall transfer the Premises to Party B as it is, and the title
transfer of the Premises will be completed after the Registration Center
approves handling the registration procedures of the title transfer and Party B
actually becomes the registered title holder of the Premises.

 

1.2 Once the Registration Center approves the registration of the title
transfer, the property rights to the Premises, the land use right to the
apportioned parcel of land and the relevant auxiliary equipment and facilities
(as set forth in Appendix 1, other movable machinery, equipment, facilities and
etc. are owned by Party A) shall be simultaneously transferred to Party B.

Article 2 Transfer Price of the Premises and Its Payment

 

2.1 The total transfer price of the Premises is RMB 136,000,000.00 (RMB one
hundred and thirty six million). The Parties agree that upon execution of the
Second-hand House Sales Contract, the transfer price for property with property
certificate number of “Shen FangDiZi No.3000675817” is RMB 65,860,903.00 and the
transfer price for property with property certificate number of “ShenFangDiZi
No.3000675591” is RMB 70,139,097.00.

 

2.2 The Parties agree to pay the transfer price of the Premises through escrow.

 

  (1) Within three business days after the execution of the Agreement, the
Parties shall jointly go to China Everbright Bank, Shenzhen Central District
Branch (the “Escrow Bank”) and sign the escrow agreement with the Escrow Bank in
accordance with the agreed conditions in the Agreement.

 

  (2) The core contents of the escrow agreement shall include:

 

  (A) Within five business days after the execution of the escrow agreement,
Party B shall pay the total transfer price of RMB 136,000,000.00 in a lump sum
into the escrow account;

 

3



--------------------------------------------------------------------------------

  (B) Within one business day upon satisfaction of any one of the following
conditions, the Escrow Bank shall pay the transfer price to the bank account
designated by Party A: (a) Party A provides the Escrow Bank with Party A’s
unilateral payment instruction and an original copy of the “Computer Inquiry
Result Form on Property Right Information” or a photocopy of the “Property Right
Certificate” demonstrating that Party B is the registered title holder of the
Premises; in which the Escrow Bank shall pay RMB 65,860,903.00 to the bank
account designated by Party A after Party A’s submission of the aforesaid
evidence proving that the property with property certificate number of
“ShenFangDiZi No. 3000675817” is transferred to Party B’s name, and the Escrow
Bank shall pay RMB 70,139,097.00 to the bank account designated by Party A after
Party A’s submission of the aforesaid evidence proving that the property with
property certificate number of “ShenFangDiZi No. 3000675591” is transferred to
Party B’s name; or (b) Party A and Party B jointly issue payment instructions to
order the Escrow Bank to pay the transfer price to the bank account designated
by Party A.

 

  (C) Within one business day upon satisfaction of any one of the following
conditions, the Escrow Bank shall pay the transfer price to the bank account
designated by Party B: (a) expiration of 120 days after Party B’s actual payment
of the escrow fund in full to the escrow account; or (b) Party A and Party B
jointly issue payment instructions to order the Escrow Bank to pay the transfer
price to the bank account designated by Party B.

Article 3 Registration Procedures of Transfer of the Premises

 

3.1 Party A and Party B both agree to respectively sign two copies of “Shenzhen
Second-Hand House Sales Contract (2011 Sample Text)” (hereinafter the
“Second-Hand House Sales Contract”) upon execution of the Agreement.

 

3.1 Within three business days after the payment of the total transfer price in
full to the Escrow Bank by Party B pursuant to the Agreement, the Parties shall
prepare all the application documents for the registration of the title transfer
of the Premises and submit such documents to the Registration Center.

 

3.2 If the registration procedures of the title transfer of the Premises cannot
be directly proceeded, the Parties agree to handle the follow-up matters of the
Agreement in accordance with Article 7 of the Agreement.

Article 4 Leaseback of the Premises

 

4.1 As from the date of transfer of the Premises to Party B’s name (i.e. the
date on which the Property Certificate showing Party B as the registered title
holder of the Premises is obtained), Party B shall lease the Premises to Party
A. Upon execution of the Agreement, the Parties shall sign the “Shenzhen
Property Lease Contract” (hereinafter the “Lease Contract”) in respect of the
leased Premises in accordance with the agreed conditions under the Agreement.

 

4.2 The lease term is four years, in which, during the first and second year of
the lease term, Party A is entitled to unilaterally terminate the lease in
respect of any one or multiple floors of the Premises (surrender of tenancy in
advance on the basis of a whole floor(s)) by notifying Party B in writing four
months in advance; during the third and fourth year of the lease term, Party A
is entitled to unilaterally terminate the lease in respect of any one or
multiple floors of the Premises (surrender of tenancy in advance on the basis of
a whole floor(s)) by notifying Party B in writing three months in advance. In
the meantime, Party A undertakes that from the beginning of the third year of
the lease term, at least any one floor of the Premises (Party A may decide the
specific floor(s) to be surrendered) shall be surrendered to Party B for Party
B’s use.

 

4



--------------------------------------------------------------------------------

4.3 The Parties both agree that the rental standards of the Premises shall be as
follows:

 

  (1) Within the first and second year, Party A shall pay the rental to Party B
on the basis of RMB 29.8/square meter of building area per month.

 

  (2) Within the third year, Party A shall pay rental to Party B on the basis of
RMB 32.18 /square meter of building area per month.

 

  (3) Within the fourth year, Party A shall pay rental to Party B on the basis
of RMB 34.76 /square meter of building area per month.

 

4.4 Party A shall pay the rental for the Premises to Party B in the following
manner:

 

  (1) Within three business days after the actual receipt of the transfer price
of the Premises in full by Party A, Party A shall pay the rental deposit for the
Premises of RMB one million (RMB 1,000,000.00) to Party B.

 

  (2)

During the lease term, before the 15th day of each month, Party A shall pay the
rental of such month to Party B.

 

4.5 Party B’s core obligations in respect of leasing the Premises are:

 

  (1) Within three business days after the surrender of tenancy and handover of
any one or multiple floors of the Premises by Party A during the third and four
year to Party B, Party B shall refund the rental deposit for the corresponding
surrendered Premises to Party A.

 

  (2) After surrender of tenancy and handover of any one or multiple floors of
the Premises by Party A during the third and four year to Party B, Party B shall
undertake to maintain the reasonable use of the surrendered Premises, and shall
undertake that a new user of the Premises will not generate poisonous, hazardous
and contaminative substances and loud noise exceeding [80] decibels during
process of production, which would affect Party A’s use of the remaining
floor(s) of the Premises.

 

  (3) Party A shall be responsible for the property management of the Premises
(including but not limited to Party A’s engagement of a property management
company), provided that Party A leases more than three floors (not inclusive) of
the Premises. Party B shall pay Party A the property management fee in respect
of the surrendered Premises on the basis of RMB 2/square meter of building area
per month (except for vacancy of the surrendered Premises) and Party A is
entitled to directly deduct the corresponding amount from the rental payable to
Party B. Party B shall be responsible for the property management of the
Premises (including but not limited to Party B’s engagement of a property
management company), provided that Party A leases three floors or less than
three floors of the Premises. During the term of Party B’s property management
of the Premises, if Party A then leases only one floor of the Premises, Party A
does not need to pay the property management fee to Party B; if Party A then
leases two or three floors of the Premises, Party A shall pay Party B the
property management fee on the basis of RMB 1/square meter of building area per
month.

 

5



--------------------------------------------------------------------------------

  (4) Party B or any person designated by Party B shall not enter into the
Premises leased by Party A without the consent of Party A; however, Party B is
entitled to carry out an inspection tour in the Premises once a month (no more
than two hours per tour) with Party A’s personnel’s company throughout the tour,
provided that the normal production and business of Party A shall not be
affected. Nevertheless, Party A undertakes to maintain lawful use of the
Premises and cause no loss to Party B due to such use. In order to protect Party
A’s trade secrets, Party B shall not take pictures or videos during the
inspection tour, and Party B shall sign a confidentiality agreement with Party A
regarding such matter.

Article 5 Handover of the Premises

 

5.1 Party B has examined the Premises and expressed its satisfaction regarding
the current conditions of the Premises. The Parties agree to deem the date on
which the registration for the title transfer of the Premises is completed as
the date when Party A completes its handover of the Premises to Party B as it is
in accordance with the requirements under the Second-hand House Sales Contract,
which shall also be deemed as the date that Party B fulfills its handover
obligations to Party A in accordance with the Lease Contract; the Parties
further agree to enter into a “Confirmation Letter on Handover” at the above
date. Party B shall bear the risks of destruction or loss of the Premises due to
force majeure or accidental events on the date of the completion of the
registration of the title transfer and Party B may purchase building property
insurance for such risks.

 

5.2 Party A is not obliged to further hand over the Premises to Party B during
the lease term and Party B shall not request Party A to hand over the Premises.
Within three business days after the expiration of the lease (including Party
A’s early termination of the lease of particular floors of the Premises), Party
A shall hand over the relevant floors of the Premises to Party B at the then
existing conditions of the Premises.

 

5.3 Party A shall, in normal means, use the equipment and facilities as referred
to in Appendix 1 of the Agreement, the depreciation of which during the lease
term shall be assumed by Party B. Excluding the equipment and facilities under
Appendix 1, Party A shall have the ownership and disposal rights on various
articles in the Premises, such as movable machines, equipment and facilities,
etc.

Article 6 Taxes and Fees

 

6.1 All the transaction taxes and fees arising from the transfer and lease-back
process of the Premises shall be assumed by the Parties respectively according
to the law. The Parties shall pay the relevant taxes and fees within the term of
payment as requested by the notice on payment of fees and taxes issued by the
competent government authorities.

 

6



--------------------------------------------------------------------------------

Article 7 Special Termination

 

7.1 In the event that any of the following events occur due to any reasons
whatsoever, with the exception of Article 7.2, Article 7.3 and Article 8 of the
Agreement, the Agreement, the Second-hand House Sales Contract and the Lease
Contract further entered into by the Parties, shall be automatically terminated
and shall no longer be legally binding upon the Parties:

 

  (1) where the registration procedures of the title transfer of the Premises
are not actually completed and the Property Certificates showing Party B as the
registered title holder are not obtained within 60 calendar days after the
execution of the Agreement (i.e. until July 15, 2012) or any extended period
otherwise mutually agreed by the Parties in writing; except that, during the
above time period, the Registration Center has approved the registration of the
transfer of the property rights and the failure to obtain the new Property
Certificate is caused by one Party’s delay in paying the taxes in a timely
manner; or

 

  (2) where the Registration Center does not issue the approval or handle the
registration procedures of the title transfer of the Premises due to the reasons
as stated under point 3 under “Whereas” section of the Agreement.

 

7.2 In the event that the relevant contracts are automatically terminated due to
the occurrence of the events under Article 7.1 of the Agreement, the Parties
shall handle the follow-up matters of the relevant contracts in the following
means.

 

  (1) Within three business days, Party B shall return all the original copies
of the Agreement, the Second-hand House Sales Contract and the Lease Contract it
holds to Party A; in addition, the Parties shall jointly sign a confirmation
letter regarding the automatic termination and invalidation of the Agreement,
the Second-hand House Sales Contract and the Lease Contract. However,
notwithstanding any Party’s failure to comply with this paragraph, the effect of
the automatic termination of the relevant contracts shall not be affected.

 

  (2) Within three business days after the compliance with the arrangement as
prescribed in paragraph (1) above, Party A shall assist Party B in notifying the
Escrow Bank to remit all the funds in the escrow account to the bank account
designated by Party B.

 

7



--------------------------------------------------------------------------------

7.3 For avoidance of doubts, in the event that, during the term as specified
under Article 7.1 (1) of the Agreement, the registration procedures of the title
transfer of one of the Premises under either of the Property Certificates
(ShenFangDiZi No. 3000675817 or ShenFangDiZi No. 3000675591) are completed,
whereas the registration procedures of the title transfer of the Premises under
the other Property Certificate fail to be completed, the Parties hereby
unanimously confirm that:

 

  (1) where the relevant contracts are automatically terminated pursuant to the
provisions under the Agreement, the termination only applies to the Second-hand
House Sales Contract and the Lease Contract for the Premise the title transfer
procedures of which have not been completed; the relevant provisions of the
Second-hand House Sales Contract and the Lease Contract for the Premises the
title transfer procedures of which have been completed shall remain valid.

 

  (2) Party A shall apply to transfer the Premises through listing in the
Exchange Center within 60 calendar days (excluding the delays caused by the
delayed governmental approval or force majeure events) after the automatic
termination of the relevant contracts pursuant to Article 7.1 of the Agreement
(the exact date shall be determined by the date when the Agency Transaction
Agreement is entered into between Party A and the Exchange Center); meanwhile,
notwithstanding any reasons that occur, Party B shall participate in the bidding
in such listing with a price not lower than the relevant price as specified in
Article 2.1 of the relevant Second-hand House Sales Contract, otherwise Party B
shall compensate Party A with the liquidation damages in the amount of RMB
5,000,000 in a lump sum.

Article 8 Liabilities for Breach of Contract

 

8.1 Where any Party’s failure in performance or inappropriate performance of the
Agreement causes losses to the other Party, the defaulting Party shall
compensate the non-defaulting Party all the losses so suffered, including the
expectation losses.

 

8.2 Where Party B fails to remit the full amount of the transfer price to the
escrow account within the time limit as specified under Article 2.2 (2) A of the
Agreement, Party A is entitled to terminate the Agreement, the Second-hand House
Sales Contract and the Lease Contract immediately and request Party B to pay to
Party A the liquidation damages equivalent to 20% (twenty percent) of the total
amount of the transfer price of the Premises.

 

8.3 Where any Party is in violation with the time limit as specified under
Article 3.2 of the Agreement and fails to submit to the Registration Center the
application documents for the registration of the title transfer of the Premises
in a timely manner after all the necessary documents are fully prepared, the
Parties shall resolve the problem through amicable consultations, provided that
the delay is less than 15 calendar days; in the event that the delay exceeds 15
calendar days, the non-defaulting Party is entitled to unilaterally request the
termination of all the transaction documents, i.e. the Agreement, the
Second-hand House Sales Contract and the Lease Contract, etc., in the event that
the non-defaulting Party requests to terminate the transaction documents, the
defaulting Party shall pay to the non-defaulting Party the liquidation damages
equivalent to 2% (two percent) of the total amount of the transfer price of the
Premises.

 

8



--------------------------------------------------------------------------------

Article 9 Miscellaneous

 

9.1 Any document of the Parties shall be in writing and shall be delivered by
mail if not by hand, and the mailing addresses shall be the following mailing
addresses as confirmed by the Parties; where the mailing address of any Party
has been changed without notification to the other Party, the notifying
obligation of the other Party shall be deemed fulfilled when the delivery is
made to the original address:

If to Party A, to:

Attention: Oclaro Technology (Shenzhen) Co., Ltd.

Mailing Address: No. 2 Fenghuang Road, Futian Bonded Zone, Shenzhen

Post Code: 518000

If to Party B, to:

Attention: Shenzhen Fangdao Technology Co., Ltd.

Mailing Address: Room 210, 2nd Floor East, No.211 Tairan Building, Chegongmiao
Industry Zone, Futian District, Shenzhen.

Postcode: 518000

 

9.2 Any matter not specified under the Agreement shall be agreed by the Parties
in the Second-hand House Sales Contract and the Lease Contract. Where there is
any discrepancy between the provisions of the Agreement and the provisions of
the Second-hand House Sales Contract and the Lease Contract, the provisions of
the Agreement shall prevail.

 

9.3 In the event of any dispute arising from the Agreement, the Parties shall
resolve the dispute through amicable consultations; where the dispute fails to
be resolved through amicable consultations, either Party shall be entitled to
refer the dispute to China International Economic and Trade Arbitration
Commission, South China Sub-commission for arbitration. The arbitral award shall
be final and binding upon the Parties.

 

9.4 Party A and Party B agree to comply with all the applicable laws and
regulations. Notwithstanding the above sentence, Party A and Party B agree that
either of the Parties will not take any action in violation with the
anti-corruption orders, regulations or laws of the United States and China.

 

9.5 Party B shall be responsible for having Shenzhen Guang’an Liye Investment
Co., Ltd. to assume the irrevocable joint and several liability to guarantee
Party B’s performance of all the contractual obligations as prescribed under the
Agreement. Party B shall be responsible for providing Party A with a guarantee
letter on the joint and several liability and the relevant shareholder’s
resolution issued by Shenzhen Guang’an Liye Investment Co., Ltd.

 

9



--------------------------------------------------------------------------------

9.6 The Agreement shall become effective upon the execution and seal of both
Parties. In addition, the validity of the Agreement shall be subject to Article
7 hereunder. The Agreement has two counterparts, with Party A and Party B each
holding one copy with the same legal effect.

(the rest of this page intentionally left blank)

 

10



--------------------------------------------------------------------------------

(Signature Page)

Party A: Oclaro Technology (Shenzhen) Co., Ltd.

Legal Representative (signature):

Party B: Shenzhen Fangdao Technology Co., Ltd.

Legal Representative (signature):

Place of Execution: Shenzhen, China

Date of Execution: May 15, 2012

 

11



--------------------------------------------------------------------------------

Appendix 1: Auxiliary Equipment and Facilities of the Premises

 

    

Name

  

Model Number

  

Location

1    1# water chilling unit    19XR3737385CQS52    Chiller plant on the first
floor 2    2# water chilling unit    19XR3737385CQS52    Chiller plant on the
first floor 3    3# water chilling unit    19XR3737385CQS52    Chiller plant on
the first floor 4    1# constant temperature and humidity air conditioner   
H175    Air-conditioner room of new warehouse 5    2# constant temperature and
humidity air conditioner    H175    Air-conditioner room of new warehouse 6   
1# cooling tower    H600T    Roof 7    2# cooling tower    H600T    Roof 8    3#
cooling tower    H600RT    Roof 9    Warehouse cooling tower    LRC.125×2.C   
Roof 10    1# Chilled water pump    AEEBKA    Chiller plant on the first floor
11    2# Chilled water pump    AEEBPA040060FM-YB    Chiller plant on the first
floor 12    3# Chilled water pump    AEEBKB040060FM-YB    Chiller plant on the
first floor 13    1# cooling water pump    AEEBPA040050FM-YB    Chiller plant on
the first floor 14    2# cooling water pump    AEEBPA040050FM-YB    Chiller
plant on the first floor 15    3# cooling water pump    AEEBPA040050FM-YB   
Chiller plant on the first floor 16    7-1 new air blower    AAHM05-10S   
Seventh floor 17    3-1 new air blower    AH14MH    Third floor 18    3-2 new
air blower    AH14MH    Third floor 19    4-1 new air blower    AH14MH    Fourth
floor 20    4-2 new air blower    AH14MH    Fourth floor 21    5-1 new air
blower    AH8MH 5000    Fifth floor 22    5-2 new air blower    AH8MH    Fifth
floor 23    6-1 new air blower    AH8MH    Sixth floor 24    6-2 new air blower
   AH8MH    Sixth floor 25    Third-floor air cooler    AH27MH 17000 283CMM   
Third floor 26    Fourth-floor air cooler    AH27MH    Fourth floor

 

12



--------------------------------------------------------------------------------

27    1-1 air cooler    AAJF26-H4R/S 25500 367CMM    First floor 28    1-2 air
cooler       First floor 29    Fifth-floor air cooler    AH35MV 22000    Fifth
floor 30    Sixth-floor air cooler    AH35MV    Sixth floor 31    7-3 air cooler
   AAHM18-6S 17400    Seventh floor 32    7-4 air cooler    AAHM10-8S 10000   
Seventh floor 33    Mixing pump    AEVBKA020015FMLP-YB   
New air blower room on the third floor -1 34    Mixing pump   
AEVBKA020015FMLP-YB    New air blower room on the third floor-1 35    Mixing
pump    AEVBKA020015FMLP-YB    New air blower room on the third floor -2 36   
Mixing pump    AEVBKA020015FMLP-YB    New air blower room on the third floor -2
37    Mixing pump    AEVBKA020015FMLP-YB   
New air blower room on the fourth floor -1 38    Mixing pump   
AEVBKA020015FMLP-YB    New air blower room on the fourth floor -1 39    Mixing
pump    AEVBKA020015FMLP-YB    New air blower room on the fourth floor -2 40   
Mixing pump    AEVBKA020015FMLP-YB    New air blower room on the fourth floor -2
41    Mixing pump    GRUNDFOS-LP100    New air blower room on the fifth floor -1
42    Mixing pump    GRUNDFOS-LP100    New air blower room on the fifth floor -1
43    Mixing pump    GRUNDFOS-LP100    New air blower room on the fifth floor -2
44    Mixing pump    GRUNDFOS-LP100    New air blower room on the fifth floor -2
45    Mixing pump    GRUNDFOS-LP100    New air blower room on the sixth floor -1
46    Mixing pump    GRUNDFOS-LP100    New air blower room on the sixth floor -1
47    Mixing pump    GRUNDFOS-LP100    New air blower room on the sixth floor -2
48    Mixing pump    GRUNDFOS-LP100    New air blower room on the sixth floor -2
49    No.1 living water pump    AKP0717C    Underground water pump room 50   
No.2 living water pump    AKP0717C    Underground water pump room 51    No.1
fire pump    AKP1517C    Underground water pump room

 

13



--------------------------------------------------------------------------------

52    No.2 fire pump    AKP1517C    Underground water pump room 53    No.1 spray
pump    AKP1617C    Underground water pump room 54    No.2 spray pump   
AKP1617C    Underground water pump room 55    No.1 living water pressure pump   
3S32-2 --/3.0    Roof 56    No.2 living water pressure pump    3S32-2 --/3.0   
Roof 57    No.1 Fire pressure-stabilizing pump    Y100L-2    Roof 58    No.2
Fire pressure-stabilizing pump    Y100L-2    Roof 59    Submersible pump      
Underground water pump room 60    High voltage switchgear unit    ZS1    1F
power distribution and transformer room 61    Diesel generator    135AZD   
Diesel generator room on the first floor 62    Diesel generator    1120DFLC   
New diesel generator room on the first floor 63    Diesel generator    1120DFLC
   New diesel generator room on the first floor 64    1# transformer SCR-2000/10
   ABB RESIBLOC dry-type transformer    1F power distribution and transformer
room 65    2# transformer SCR-2000/10    ABB RESIBLOC dry-type transformer    1F
power distribution and transformer room 66    3# transformer SCR-2000/10    ABB
RESIBLOC dry-type transformer    1F power distribution and transformer room 67
   1# passenger elevator    S0754VP17A    Elevator shaft 68    2# passenger
elevator    S0754VP17A    Elevator shaft 69    3# goods elevator       Elevator
shaft 70    4# passenger elevator    S0754VP17A    Elevator shaft 71    1# air
compressor    ZT75    Chiller plant on the first floor 72    2# air compressor
   ZT30    Chiller plant on the first floor 73    3# air compressor    ZT30   
Chiller plant on the first floor

 

14



--------------------------------------------------------------------------------

74    Drying machine       Chiller plant on the first floor 75    Drying machine
   DX103    Chiller plant on the first floor 76    Drying machine    DX103   
Chiller plant on the first floor 77    Gasholder    C-3    Chiller plant on the
first floor 78    Vacuum pump    RA0100F    Vacuum pump room on the seventh
floor 79    Vacuum pump    RA0100F    Vacuum pump room on the seventh floor 80
   Vacuum pump    RA0202 D561 GQXX    Vacuum pump room on the seventh floor 81
   Vacuum pump    RA0100E541    Vacuum pump room on the seventh floor 82   
Vacuum pump    RA0100E541    Vacuum pump room on the seventh floor 83    Vacuum
pump    RA0100E541    Vacuum pump room on the seventh floor 84    Access
controller for door No.1       1F confidential room 85    Access controller for
door No.2       4F-2MAU room 86    Access controller for door No.3       6F-2MAU
room 87    Double door access controller    1F-TDC01    Confidential room      
   Fire control room 88    Double door access controller    1F-TDC02    Dining
hall barrier No.3          Main equipment room 89    Double door access
controller    1F-TDC05    Warehouse entrance          Storage house for
valuables 90    Double door access controller    1F-TDC03    Dining hall barrier
No.2          Dining hall barrier No.1 91    Double door access controller   
1F-TDC04    Main entrance          Warehouse for factory affairs 92    Double
door access controller    1F-TDC17    Staircase No.1 on the third floor         
Office gate on the third floor

 

15



--------------------------------------------------------------------------------

93    Double door access controller    1F-TDC19    IS equipment room in the
third-floor office          Staircase No.2 on the third floor 94    Double door
access controller    1F-TDC20    Staircase No.3 on the third floor          IS
equipment room in the third-floor passage way 95    Double door access
controller    1F-TDC21    Staircase No.1 on the fourth floor          Office
gate on the fourth floor 96    Double door access controller    1F-TDC22    IS
equipment room in the fourth-floor office          Staircase No.2 on the fourth
floor 97    Double door access controller    1F-TDC23    Staircase No.3 on the
fourth floor          Empty 98    Double door access controller    1F-TDC6   
Staircase No.1 on the fifth floor          Office gate on the fifth floor 99   
Double door access controller    1F-TDC7    Main IS equipment room on the fifth
floor          Empty 100    Double door access controller    1F-TDC8    IS
equipment room on the fifth-floor office          Empty 101    Double door
access controller    1F-TDC9    Staircase No.1 on the sixth floor         
Financial department on the sixth floor 102    Double door access controller   
1F-TDC10    IS equipment room on the sixth-floor office          Office gate on
the sixth floor

 

16



--------------------------------------------------------------------------------

103    Double door access controller    1F-TDC11    Sales office on the sixth
floor          Research and development laboratory on the seventh floor 104   
Double door access controller    1F-TDC12    Staircase No.1 on the seventh floor
         Staircase No.2 on the seventh floor 105    Double door access
controller    1F-TDC13    Calibration room on the seventh floor         
Maintenance room on the seventh floor 106    Double door access controller   
1F-TDC14    Personnel information room on the seventh floor          Financial
information room on the seventh floor 107    Double door access controller   
1F-TDC15    Staircase No.2 on the fifth floor          Staircase No.3 on the
fifth floor 108    Double door access controller    1F-TDC16    Staircase No.2
on the sixth floor          Staircase No.3 on the sixth floor 109    Double door
access controller    1F-TDC29    Staircase No.3 on the seventh floor         
Office gate on the seventh floor 110    Double door access controller   
11323-R/F-2Dr    Door No.1 on the roof          Door No.2 on the roof 111   
Double door access controller    31147-R/F-2Dr    Door No.3 on the roof         
Door No.4 on the roof 112    Double door access controller    40681-R/F-2Dr   
Door No.5 on the roof          Empty 113    No.1 elevator controller       South
elevator machine room    No.2 elevator controller       North elevator machine
room

 

17



--------------------------------------------------------------------------------

114    No.3 elevator controller       North elevator machine room    No.4
elevator controller       North elevator machine room 115    Six video recorders
      Security pavilion    72 cameras       116    Process water cooling pump   
50GDLF16-13X7    Fourth floor    Process water pump    Y132S1-2 B5    Fourth
floor 117    Process water pump    132SB2-38FF265-C2    Fourth floor    Process
water cooling pump    50GDLF16-13X7    Fifth floor 118    Process water pump   
Y132S1-2 B5    Fifth floor    Process water cooling pump    132SB2-38FF265-C2   
Fifth floor 119    TRANE air conditioner    GGAK1755D BNA    Roof    TRANE air
conditioner    GGAK1755D BNA    Roof

 

18